Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response filed 29 April 2022 has been received and entered.  Claims 73-130 are currently pending in the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 29 April 2022 have been fully considered but are not found to be persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 73-99 and 104-110 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,951,966 in view of Ogawa et al. (PNAS 104(18): 7432-7437, 2007).
 ‘966 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method.  ‘966 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating primary biliary cirrhosis (PBC).  Claim 1 of ‘966 clearly states that the chimer binds to FGFR4 with an affinity equal to or greater than FGF19 binding affinity for FGFR4 (i) and activates FGFR4 to an extent or amount equal to or greater than FGF19 activates FGFR4 (ii).  Primary biliary cirrhosis (PBC) is a progressive disease of the liver caused by a buildup of bile within the liver (cholestasis) that results in damage to the small bile ducts that drain bile from the liver.
Ogawa et al. teach that FGF19 regulates bile acid synthesis via FGFR4 and βKlotho in a negative manner (see page 7434, column 2, first partial paragraph). Ogawa et al. also teach that mice lacking FGFR4 have increased expression of CYP7A1 and CYP8B1, which are key enzymes in bile acid synthesis.  The instant specification also states that FGF19 represses expression of CYP7A1 which results in decreased synthesis of bile acids.  Cholestasis is defined as a decrease in bile flow due to impaired secretion or obstruction resulting in increased levels of bile acids.
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘966 in a method of treating primary biliary cirrhosis (PBC) because PBC is caused by cholestasis and Ogawa et al. teach that FGF19 regulates bile acid synthesis via FGFR4 and βKlotho in a negative manner and one would expect the chimeric protein of ‘966 to bind and activate the FGFR4 receptor similar to FGF19 and therefore, mediate the same activities of FGF19, absent evidence to the contrary, and therefore, reduce bile acid synthesis in the subject to which it is administered.  One of ordinary skill in the art would be motivated to use the chimer of ‘966 in such a method because administration of the chimer would reduce bile acid levels which would reduce the build-up of bile in the liver and be therapeutic for treating the cholestasis which is the cause of PBC.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.
Inherent anticipation does not require that one of ordinary skill in the art recognize an inherent feature in a prior art disclosure (Schering Corp. v. Geneva Pharmaceuticals Inc., 67 USPQ2d 1664 (CAFC 2003); Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)).  
A compound and all of its properties are inseparable; they are one and the same thing and simply stating a new property of CRF does not render the claimed method of inhibiting angiogenesis of the instant application free of the art (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).

Response to Arguments
Applicant argues at page 14 of the response that the focus of any double patenting analysis necessarily is on the claims in the patents or patent applications involved in the analysis.  Applicant asserts that the non-statutory double patenting rejection in the Prior Office Action is improper because the rejection goes beyond the claims of the ‘966 patent, and heavily depends on Ogawa et al.
Applicant’s argument has been fully considered but is not found persuasive. Obviousness-type double patenting is a judge-made doctrine that prevents an extension of the patent right beyond the statutory time limit. It requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent. See In re Braat, 937 F.2d 589, 592, 19 USPQ2d 1289, 1291-92 (Fed. Cir. 1991). Its purpose is to prevent an unjustified extension of the term of the right to  exclude granted by a patent by allowing a second patent claiming an obvious variant of the same invention to issue to the same owner later. See In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993). Obviousness-type double patenting is a question of law reviewed de novo by this court. See id.; see also General Foods v. Studiengesellschaft Kohl MbH, 972 F.2d 1272, 1277, 23 USPQ2d 1839, 1843 (Fed. Cir. 1992).
The standard for a proper double patenting rejection is whether a second patent on an invention which “would have been obvious from the subject matter of the claims in the first patent, in light of the prior art” (In re Longi, 759 F.2d 887, 893 (Fed. Cir. 1985).  In the instant case, the currently claimed method (treating primary biliary cirrhosis) is considered obvious from the subject matter of the claims (FGF19 variants) in light of the prior art (Ogawa et al. teaching that FGF19 regulates bile acid synthesis and the fact that the build-up of bile in the liver results in cholestasis which is the cause of PBC).  The claimed method is an obvious use of the patented products and no restriction was made between the claimed method and the products in the patented application, therefore, a double patenting rejection is proper.  See MPEP 804 and Chart II-B.
Applicant continues to assert at page 15 of the response that “the focus of the double patenting analysis must be on the claims of the cited patent or patent application”.  Applicant argues that the present claims are patentably distinct from the references claims because the reference claims are directed to a method while the patented claims are directed to a product.  Applicant’s arguments have been fully considered, but are not found persuasive.  The obvious-type double patenting analysis focuses on the patented claims and whether or not the pending claims are directed to an invention which is patentably distinct.  In this case, the inventions were not determined to be patentably distinct for the reasons of record in the above rejection.
 
Claims 73, 88-89, 104-110, 122-124 and 126-128 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,670,260 in view of Ogawa et al. (PNAS 104(18): 7432-7437, 2007).
‘260 discloses the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:69 that are used in the claimed method.  ‘260 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating primary biliary cirrhosis (PBC).  ‘260 clearly discloses that the chimer binds to FGFR4 with an affinity equal to or greater than FGF19 binding affinity for FGFR4 (i) and activates FGFR4 to an extent or amount equal to or greater than FGF19 activates FGFR4 (ii).  Primary biliary cirrhosis (PBC) is a progressive disease of the liver caused by a buildup of bile within the liver (cholestasis) that results in damage to the small bile ducts that drain bile from the liver.
Ogawa et al. teach that FGF19 regulates bile acid synthesis via FGFR4 and βKlotho in a negative manner (see page 7434, column 2, first partial paragraph). Ogawa et al. also teach that mice lacking FGFR4 have increased expression of CYP7A1 and CYP8B1, which are key enzymes in bile acid synthesis.  The instant specification also states that FGF19 represses expression of CYP7A1 which results in decreased synthesis of bile acids.  Cholestasis is defined as a decrease in bile flow due to impaired secretion or obstruction resulting in increased levels of bile acids.
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘260 in a method treating primary biliary cholestasis because PBC is caused by cholestasis and one would expect the chimeric protein to bind and activate the FGFR4 receptor similar to FGF19 and therefore, mediate the same activities of FGF19, absent evidence to the contrary, and therefore, reduce bile acid synthesis in the subject to which it is administered.  One of ordinary skill in the art would be motivated to use the chimer of ‘260 in such a method because administration of the chimer would reduce bile acid levels which would reduce the build-up of bile in the liver and be therapeutic for treating the cholestasis which is the cause of PBC.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant’s arguments are the same as those above, which have been answered.

Allowable Subject Matter
Claims 100-103, 111-112, 125 and 129-130 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 113-121 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647